Appeal Dismissed and Memorandum Opinion filed August 2, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00211-CV

                   PATRICK ROBERT MORRIS, Appellant

                                          V.
                     SAMANTHA KAY MORRIS, Appellee

                   On Appeal from County Court at Law No 1
                           Galveston County, Texas
                      Trial Court Cause No. 21-FD-2580

                          MEMORANDUM OPINION

      This attempted appeal is from a protective order rendered during a pending
divorce proceeding. Such an order is interlocutory and not reviewable on appeal.
Cf. Ulmer v. Ulmer, 130 S.W.3d 294, 296-97 (Tex. App.—Houston [14th Dist.]
2004, no pet (holding “if a protective order is issued outside of an ongoing
proceeding, the trial court is granting injunctive relief and is fully disposing of all
parties and issues before it” so that the order is final and appealable) (emphasis
added).
      On June 23, 2022, notification was transmitted to the parties the appeal was
subject to dismissal without further notice on the court’s own motion for want of
jurisdiction, unless appellant filed a response demonstrating grounds for continuing
the appeal on or before July 14, 2022. See Tex. R. App. P. 42.3(a). Appellant filed
no response.

      We dismiss the appeal.



                                      PER CURIAM




Panel consists of Justices Wise, Poissant and Wilson.




                                         2